DISSENTING OPINION.
NORTONI, J.
If plaintiff’s instruction numbered 6 in this case is to be distinguished from instruction numbered 1 condemned in the Bradley case on the ground that plaintiff was acting promptly in response to an order without time for reflection, it seems that question should have been submitted to the jury for a finding and not declared in the appellate court as a conclusion of law. I see nothing in the instruction under consideration calling upon the jury to find that plaintiff received his injury while acting without time for reflection as to a proper course wto pursue.
*423This instruction seems to me to go quite beyond the one condemned by the Supreme Court in the Bradley case. It is obvious that this instruction authorizes a recovery for plaintiff, though the jury believed he was remiss in the exercise of ordinary care for his safety, as that rule is usually applied. By the instruction, the jury were told that, even though, in the exercise of ordinary care, plaintiff might have known the pile of ties were insecure for him to walk upon and .that there was “some danger” of the pile falling and injuring him, “yet, if the jury further find from the evidence that said danger of said pile so falling . . . was not so apparent and imminent that a person of ordinary prudence under the same or similar circumstances as the plaintiff, would not have done the work,” he might nevertheless recover. This seems to me to authorize a recovery for plaintiff, even though he was remiss in the exercise of ordinary care for his safety, unless the danger was so “apparent and imminent” as would justify a conclusion of negligence as a matter of law.
Furthermore, by interlineation, the court modified ■one of defendant’s instructions and inserted the same proposition therein. To my mind it is entirely clear that plaintiff’s sixth instruction and the modification of defendant’s.instruction misstated the rule with respect to the degree of care that plaintiff is required to exercise for his own safety. The instruction under review, according to my judgment, infringed the rule declared by the Supreme Court in Bradley v. Chicago, M. & St. P. Ry. Co., 138 Mo. 293, 39 S. W. 763. I deem the judgment of the court on this question to be in conflict with that of the Supreme Court in the case of Bradley v. Chicago, M. & St. P. Ry. Co., 138 Mo. 293, 39 S. W. 763 and, for that reason, request that the cause be certified to the Supreme Court for final determination.